IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-60699



HAROLD W. KAHLA; JULIA A. KAHLA,
                                            Petitioners-Appellants,

                                versus

COMMISSIONER OF INTERNAL REVENUE,
                                            Respondent-Appellee.



                    Appeal from the Decision of the
                        United States Tax Court
                               (12318-97)

                           September 7, 2001


Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the Tax Court.

     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.